 


109 HR 1506 IH: No Child Left Behind Reform Act
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1506 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Ms. DeLauro (for herself, Mr. Shays, Mr. Larson of Connecticut, Ms. Kilpatrick of Michigan, Mr. Wexler, and Mr. Simmons) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To improve the No Child Left Behind Act of 2001, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No Child Left Behind Reform Act. 
2.Adequate yearly progress 
(a)Definition of adequate yearly progressSection 1111(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) is amended— 
(1)in subparagraph (C)(vii)— 
(A)by striking such as and inserting such as measures of individual or cohort growth over time based on the academic assessments implemented in accordance with paragraph (3),; and 
(B)by striking attendance rates,; and 
(2)in subparagraph (D)— 
(A)by striking clause (ii); 
(B)by striking the State and all that follows through ensure and inserting the State shall ensure; and 
(C)by striking ; and and inserting a period. 
(b)Academic assessment and local educational agency and school improvementSection 1116(a)(1)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(a)(1)(B)) is amended by striking , except that and all that follows (except the semicolon at the end). 
3.Grants for increasing data capacity for purposes of aypSubpart 1 of part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) is amended by adding at the end the following: 
 
1120C.Grants for increasing data capacity for purposes of ayp 
(a)Grant authorityThe Secretary may award grants, on a competitive basis, to State educational agencies to enable the State educational agencies— 
(1)to develop or increase the capacity of data systems for accountability purposes; and 
(2)to award subgrants to increase the capacity of local educational agencies to upgrade, create, or manage information databases for the purpose of measuring adequate yearly progress. 
(b)PriorityIn awarding grants under this section, the Secretary shall give priority to State educational agencies that have created, or are in the process of creating, a growth model or proficiency index as part of their adequate yearly progress determination. 
(c)State use of fundsEach State that receives a grant under this section shall use— 
(1)not more than 20 percent of the grant funds for the purpose of increasing the capacity of, or creating, State databases to collect information related to adequate yearly progress; and 
(2)not less than 80 percent of the grant funds to award subgrants to local educational agencies within the State to enable the local educational agencies to carry out the authorized activities described in subsection (d). 
(d)Authorized activitiesEach local educational agency that receives a subgrant under this section shall use the subgrant funds to increase the capacity of the local educational agency to upgrade databases or create unique student identifiers for the purpose of measuring adequate yearly progress, by— 
(1)purchasing database software or hardware; 
(2)hiring additional staff for the purpose of managing such data; 
(3)providing professional development or additional training for such staff; and 
(4)providing professional development or training for principals and teachers on how to effectively use such data to implement instructional strategies to improve student achievement. 
(e)State applicationEach State educational agency desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(f)LEA applicationEach local educational agency desiring a subgrant under this section shall submit an application to the State educational agency at such time, in such manner, and containing such information as the State educational agency may require. Each such application shall include, at a minimum, a demonstration of the local educational agency’s ability to put such a database in place. 
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $80,000,000 for each of fiscal years 2006, 2007, and 2008.. 
4.Targeting transfer options and supplemental services 
(a)Targeting transfer options and supplemental servicesSection 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) is amended— 
(1)in paragraphs (1)(E)(i), (5)(A), (7)(C)(i), and (8)(A)(i) of subsection (b), by striking the term all students enrolled in the school each place such term appears and inserting all students enrolled in the school, who are members of a group described in section 1111(b)(2)(C)(v) that fails to make adequate yearly progress as defined in the State’s plan under section 1111(b)(2),; 
(2)in subsection (b)(1), by adding at the end the following: 
 
(G)Maintenance of least restrictive environmentA student who is eligible to receive services under the Individuals with Disabilities Education Act and who uses the option to transfer under subparagraph (E), paragraph (5)(A), (7)(C)(i), or (8)(A)(i), or subsection (c)(10)(C)(vii), shall be placed and served in the least restrictive environment appropriate, in accordance with the Individuals with Disabilities Education Act.; 
(3)in clause (vii) of subsection (c)(10)(C), by inserting , who are members of a group described in section 1111(b)(2)(C)(v) that fails to make adequate yearly progress as defined in the State’s plan under section 1111(b)(2), after Authorizing students; and 
(4)in subparagraph (A) of subsection (e)(12), by inserting , who is a member of a group described in section 1111(b)(2)(C)(v) that fails to make adequate yearly progress as defined in the State’s plan under section 1111(b)(2) after under section 1113(c)(1). 
(b)Student already transferredA student who transfers to another public school pursuant to section 1116(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)) before the effective date of this section and the amendments made by this section, may continue enrollment in such public school after the effective date of this section and the amendments made by this section. 
(c)Effective dateThis section and the amendments made by this section shall be effective for each fiscal year for which the amount appropriated to carry out title I of the Elementary and Secondary Education Act of 1965 for the fiscal year, is less than the amount authorized to be appropriated to carry out such title for the fiscal year. 
5.Definition of highly qualified teachersSection 9101(23)(B)(ii) of the Elementary and Secondary Act of 1965 (20 U.S.C. 7801(23)(B)(ii)) is amended— 
(1)in subclause (I), by striking or after the semicolon; 
(2)in subclause (II), by striking and after the semicolon; and 
(3)by adding at the end the following: 
 
(III)in the case of a middle school teacher, passing a State approved middle school generalist exam when the teacher receives the teacher’s license to teach middle school in the State; 
(IV)obtaining a State social studies certificate that qualifies the teacher to teach history, geography, economics, and civics in middle or secondary schools, respectively, in the State; or 
(V)obtaining a State science certificate that qualifies the teacher to teach earth science, biology, chemistry, and physics in middle or secondary schools, respectively, in the State; and. 
 
